Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 101
1.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claim 23 recites a computer readable medium. The broadest reasonable interpretation of the claims drawn to a computer readable medium typically covers forms of non-transitory tangible medium and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable medium.  See MPEP 2111.01.  When the broadest reasonable interpretation of claims covers a signal per se, the claims are rejected under 35 U.S.C. 101 as covering non-statutory subject matter.  Suggestion is to amend to narrow the claim to cover only statutory embodiments by adding the limitation “non-transitory” to the claims.  For example, a non-transitory tangible computer readable storage medium.
	Similarly, claim 24 has the same defects.
Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claims 1-13 and 23-25 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Singh et al. (2017/0228771).
As to claims 1 and 25 Singh teaches a method being performed by a computer system and a computer system, respectively, the method and the system comprises:
a network computer, a transceiver for communicating over the network; a memory for storing at least instructions and a word database, 36Attorney Docket No. 384.%08USUa processor device that is operative to execute instructions that enable actions one or more processors and a computer-readable storage medium encoded with instructions executable by at least one of the processors and operatively coupled to at least one of the processors ([0007, 0044, 0051, 0097-0098]; claim 10);
analyzing a set of web data traffic content for a website ([0007, 0051, 0053, 0129] – analyzing website traffic content having HTTP transactions and clickstream data);
mapping the web data traffic content to a business entity identifier to identify a business entity visiting the website ([0007] - where Singh discussed obtaining an input 
mapping the web data traffic content to personnel data for the business entity associated with the business entity identifier to identify business personnel associated with the business entity visiting the website ([0021, 0047, 0102, 0112, 0128] – based on the clickstream vendor data (mapping the web data traffic content) corresponding to the business customer (business entity associated with the business entity identifier), online user behavior for individual users (business personnel) associated with the business can be analyzed to identify geographic areas of interest and other demographic areas 
generating a word database comprising words from the webpage at the webpage address for each webpage address of the website accessed by the business entity or the business personnel associated with the business entity identifier ([0072] – where Singh discussed once data is divided into session at step 1002, the system decomposes the URLs in the CLF format file in step 1004…The URL may have a query string, which may include a structure for identifying data or content types along with the indicated path…consisting of value 5644; [0078] – where Singh discussed the output of the hash step 1008 is a file in a format 1300 that can be called CL5, which is depicted in Fig. 13. The CL5 format consist of the element of the decomposition step, namely, the user ID…This format is useful for future processing because, among other things, it is easier to index on a fixed number of characters; [0018] - where Singh discussed using a classifier module to classifier the page in at least one content category selected from a group of possible content categories. In this reference, Singh suggests decomposes the URL and outputs the user ID, data provider, time stamp, URL/URLs…domain, subdomain, path and query string and all of these elements in the CL5 format comes from the webpage at webpage address and Singh utilizes the classifier module to classifier the page); 
analyzing the word database with a Language Processing classifier ([0073-0075] – analyzing the dictionary using the rule engine (Language Processing Classifier) that properly decomposes URLs via query string examination (language processing) and classifies redirecting URLs);

identifying the business entity intent based on the semantic direction value ([0079, 0112, 0115, 0118, 0121] – by indexing (based on the semantic direction value) content, the system enables URLs to be analyze based on semantic meaning, where an analyst draws inferences about analyzed user/customer (business entity) behavior based on the clickstream data, such that based on customer purchase patterns, if the online user purchases a personal computer, the analyst may inter (identifying the business entity intent) that the business customer will also shop (business entity intent) for a printer).
As to claim 2, Singh teaches the method of claim 1, further comprising: calculating, for a given business entity identifier, a number of other, unique business entity identifiers in a business organizational tree for the given business entity identifier ([0012, 0044, 0102, 0104] - where Singh discussed a vertical (in a business organization tree) might be business-to-business services, with subcategories ranging from financial services, to office services, etc., each service being associated with corresponding vendors that are name/identified (other, unique business entity identifiers in a business organizational tree for the given business entity identifier)).
As to claim 3, Singh teaches the method of claim 1, further comprising: generating the semantic direction value for the word database and a semantic direction 
As to claim 4, Singh teaches the method of claim 1, further comprising: collecting a number of the unique visitors to the website associated with the business entity identifier during a plurality of time intervals for a period of time ([0085] - where Singh discussed calculating many different metrics, such as the number of unique visitors to a page of content (associated with the business entity identifier) during different periods); calculating a statistical estimate of the number of unique visitors for the period of time ([0014, 0085] - where Singh discussed calculating based on statistics, the number of unique user visitors to a page of content (associated with the business entity identifier) during different periods); performing the analysis using one or more time windows ([0021, 0070, 0085] - where Singh discussed analyzing user behavior reflected by the clickstream activity corresponding to a period/session); identifying any deviations by detecting a shift ([0126] – knowing how the number of transactions is affected (identifying any deviations) when a price is changed (shift) can help a business determine an optimal price for goods or services); and calculating the magnitude of the shifts ([0126] - where Singh discussed knowing how (calculating the magnitude of the shifts) the number of transactions is affected when a price is changed can help a business determine an optimal price for goods or services).

As to claim 6, Singh teaches the method of claim 4 wherein the statistical estimate is at least one selected from the group consisting of: an inner quartile range and a median absolute deviation of the number of unique visitors ([0014, 0085, 0124] - where Singh discussed calculating, based on statistics, the number of unique visitors to a page of content (associated with the business entity identifier) during different periods, where a business can decide to locate its physical facilities in locations where the competitor’s online shopper density is highest (median should deviation of the number of unique visitor.
As to claim 7, Singh teaches the method of claim 4 wherein the statistical estimate comprises at least one statistical estimate selected from the group consisting of: an inner quartile range and a median absolute deviation of the number of unique visitors and unique business entity identifiers in the business organizational tree ([0014, 0085, 0102, 0104, 0124] - where Singh discussed calculating based on statistics the number of unique visitors to a page of content (associated with the business entity identifier) during different periods, where a  business can decide to locate its physical facilities in locations where the competitor’s (unique business entity identifiers in the 
As to claim 8, Singh teaches the method of claim 4, further comprising: establishing the plurality of time windows for the plurality of time intervals, the plurality of time intervals including different time intervals ([0085, 0102] - where Singh discussed calculating different metrics, such as the number of unique visitors to a page of content during different periods, the webpage corresponding to a particular category of services/verticals); recalculating the statistical estimate of the number of unique visitors for the period of time for each the plurality of time windows ([0085, 0102] - where Singh discussed calculating different metrics, such as the number of unique visitors to a page of content during different periods, the webpage corresponding to a particular category of services/verticals, where calculations take place periodically, whether the period is daily, weekly, monthly or on some other time schedule); and calculating the magnitude of the shift based on the recalculations for the time windows ([0085, 0102, 0124] - where Singh discussed calculating the number of unique visitors to a page of during different periods, the webpage corresponding to a particular category of services/verticals, where calculations take place periodically, whether the period is daily, weekly, monthly or on some other time schedule, and a highest online shopper density is identified).
As to claim 9, Singh teaches the method of claim 8, wherein one of the different time intervals is a week, and the unique visitors are collected at the weekly intervals for 
As to claim 10, Singh teaches the method of claim 8, wherein the plurality of different time intervals comprises: at least one time interval selected from the group consisting of: a weekly time interval, a bi- weekly interval, a monthly interval, a bi-monthly interval, and a quarterly interval ([0085, 0102] - where Singh discussed calculating the number of unique visitors to a page of content during different periods where calculations take place periodically, whether the period is daily, weekly, monthly (between about three to twelve weeks) or on some other time schedule).
As to claim 11, Singh teaches the method of claim 1, wherein the web data traffic content comprises: at least one web data traffic content selected from the group consisting of: a web page content being accessed, a mobile ID, an IP address, and a web browser cookie ([0075] – processing web page content/URLs being accessed).
As to claim 12, Singh teaches the method of claim 1, further comprising:  34Attomev Docket No. 384.96081SU21 outputting a report identifying one or more business entities demonstrating an increased interest based on the semantic direction value ([0079, 0112, 0115, 0118, 0121] – by indexing (based on the semantic direction value) content, the analyst can track cross-shopping behavior, and by identifying regional variations and changes in the vehicles cross-shopped, and an analyst can recommend incentives (outputting a report) 
As to claim 13, Singh teaches the method of claim 12, further comprising: identifying the one or more business entities that are not existing customers of an entity requesting the report ([0115] – recommended incentives (report) provided to Nissan (entity requesting the report) can indicate that if a customer shops for a Toyota Camry, that customer is more likely to look at a Nissan Maxima, or a Nissan Altima, either of which could be viewed as similar, and knowing what cross-shopping is likely to occur allows a vendor such as Nissan to present incentives in a manner that accounts potentially competitive (that are not existing customers of an entity requesting the report) ones provided by Toyota (the one or more business entities)).
As to claim 23, Singh teaches the method of claim 1. Additionally, Singh teaches a computer program stored on a computer readable medium and loadable into the internal memory of a digital computer, comprising software code portions, when said program is run on a computer ([0052]); claim 10).
As to claim 24, Singh teaches the method of claim 23. Additionally, Singh teaches a computer program product storing the computer program ([0052]); claim 10).

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al. (2017/0228771) in view of Chang (2013/0132365).
As to claim 14, Singh does not explicitly disclose the method of claim 3, further comprising: calculating the similarity of the semantic direction for the webpage and the semantic direction for the product or family of products.
Chang teaches calculating the similarity of the semantic direction for the webpage and the semantic direction for the product or family of products ([0026, 0038, 0040, 0044] – where Chang discussed matching is performed by using semantic matching that utilizes semantic analysis of product text and consumer data from webpage data).
It would have been obvious before the effective filing date of the claimed invention to modify the method of Singh to provide calculating the similarity of semantic direction for a webpage and the semantic direction for the product, as taught by Chang, in order to provide additional capabilities for more effectively analyzing customer behavior in order to provide useful client recommendations.
As to claim 15, Singh does not explicitly disclose the method of claim 14, further comprising: calculating a cosine angle or a Euclidean distance for the semantic direction for the webpage and the semantic direction for the product or family of products.
Chang teaches calculating a cosine angle or a Euclidean distance for the semantic direction for the webpage and the semantic direction for the product or family of products ([0026, 0038, 0040, 0044] – where Chang discussed the cosine of an angle is utilized as part of an automatic category (semantic direction) matching algorithm, where matching is performed by using semantic matching that utilizes semantic analysis 
It would have been obvious before the effective filing date of the claimed invention to modify the method of Singh to provide calculating a cosine angle associated with semantic direction, as taught by Chang, in order to provide additional capabilities for more effectively analyzing customer behavior in order to provide useful client recommendations.
As to claim 16, Singh does not explicitly disclose the method of claim 3, further comprising: generating a taxonomy of product types based on a representative product content.
Chang teaches generating a taxonomy of product types based on a representative product content ([0021, 0034] – the offer inventory expansion system creates and/or augments offer ontologies to tag and classify the offer into the offer ontology for later use, and a text mining component identifies named entities, e.g., proper noun terms (representative product content), and classifies the product to determine the product category (generating a taxonomy), product attributes from its description, pricing data, and other relevant information).
It would have been obvious before the effective filing date of the claimed invention to modify the method of Singh to provide generating a taxonomy of product types based on representative content, as taught by Chang, in order to provide additional capabilities for more effectively analyzing customer behavior in order to provide useful client recommendations.

Chang teaches calculating a semantic direction for a representative set of products (abstract; [0005, 0018] – product offers are semantically analyzed to generate semantic analysis data (calculating a semantic direction), and an optimal offer match is automatically determined based upon the semantic analysis data, where offers are correlated to product categories (representative set of products)); employing a machine learning algorithm that includes a database of product categories or text definitions for products to correlate the semantic direction with one or more entities ([0021, 0026, 0036] – a lower category ontology, such as for consumer electronics, is generated utilizing manual curation and/or automatic ontology generation from processing annotated catalog product pages as machine learning examples, and is combined with an upper generic ontology into a combined ontology that is stored in a database and semantic analysis is used to match user provided data to product providers/marketers (correlate the semantic direction with one or more entities)); and defining a target product audience based on the correlation ([0037] – after the master ontology has been updated, the new combined ontology is deployed to the product portal system and utilized to map and match (target product audience based on the correlation) user interest attribute data to product category and product name terms).
.

6.	Claims 18-19, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Singh and Chang in view of Bai et al. (2010/0185659).
As to claim 18, Singh and Chang do not explicitly disclose the method of claim 17 wherein a semantic frequency comprises at least one semantic frequency model comprising an inverse document frequency module.
Bai teaches a semantic frequency comprises at least one semantic frequency model comprising an inverse document frequency module ([0019, 0021, 0052, 0064, 0086] – each feature in a feature vector can be an individual dictionary word having a weight, where weight vectors include Term Frequency inverse Document Frequency “TFIDF” weight vectors provided using a corresponding software elements (semantic frequency model comprising an inverse document frequency module), and semantic indexing, using an indexing model, incudes determining a similarity between feature vectors of a query and a document using a correlation model, and infrequent words in TFIDF vectors can be replaced with frequent words based on the features).
It would have been obvious before the effective filing date of the claimed invention to modify the method of Singh and Chang to provide a semantic frequency 
As to claim 19, Singh, Chang, and Bai teaches the method of claim 18. Singh does not disclose establishing the word embeddings model comprising a semantic vector generated for a dictionary which includes singular words (unigrams) and groups of words (n-grams), wherein the frequency of co-occurrence of words within a defined window within the corpus creates a correlation between words that generates a semantic relationship between words; 35Attorney Docket No. 384.9608USUidentifying the n-grams across the corpus such that unigrams within an n-gram are not represented in the analysis; removing stopwords from the corpus; employing a term frequency and weighting to the inverse document frequency model (TF- IDF) to weight the n-grams or words in the groups of content provided, wherein each n-gram in the document is given a weight that increases the importance of this n-gram based on the frequency the n-gram is used in the document, the frequency the n-gram is used in other documents, or both; and summing each n-gram, i, across all n, n-grams in the document, d, in the corpus, weighted by the ith weight from the TF-IDF weighting, wi, and the related word embedding from the word embedding model, W[i], gives the semantic direction, s,:  
    PNG
    media_image1.png
    39
    114
    media_image1.png
    Greyscale

However, Bai teaches establishing the word embeddings model comprising a semantic vector generated for a dictionary (semantic indexing includes determining a similarity between feature vectors of a query and a document using a correlation model, where each feature in a feature vector can be an individual dictionary word having a weight, where a word embedding function corresponding to the query and the document 
identifying the n-grams across the corpus such that unigrams within an n-gram are not represented in the analysis (abstract; [0067] - for each word or gram in the infrequently used dictionary, n words or grams are correlated from the frequently used dictionary based on a first score, where features for a vector of the infrequently used words or grams are replaced with features from a vector of the correlated words or grams from the frequently used dictionary in order to perform further (such that unigrams within an n-gram are not represented in the analysis));
removing stopwords from the corpus ([0067] - features are replaced for a vector of the infrequently used words (stopwords) or grams with features from a vector of the correlated words or grams from the frequently used dictionary when the features from a vector of the correlated words or grams meet a threshold value);

summing each n-gram, i, across all nj n-grams in the jth document, dj, in the corpus, weighted by the ith weight from the TF-IDF weighting, wi, and the related word embedding from the word embedding model, W[z], gives the semantic direction (semantic indexing (semantic direction) includes determining a similarity between feature vectors of a query and a document using a correlation model, where each feature in a feature vector can be an individual dictionary word having a weight, where a word embedding function corresponding to the query and the document is provided, and a weight matrix is generated using relevant documents by comparing document/query tuples, where the summing of n-grams is provided [0021-0022, 0045, 0078, 0081, 0087, 0089]) s,,
 
    PNG
    media_image1.png
    39
    114
    media_image1.png
    Greyscale

(Supervised semantic indexing described using listed equation [0021]).

As to claim 21, Singh and Chang do not explicitly disclose the method of claim 19, wherein the n-gram is given greater weight if the n-gram is frequently used in the document, less frequently used in other documents, or both.
Bai teaches the n-gram is given greater weight if the n-gram is frequently used in the document, less frequently used in other documents, or both ([0067] – features are replace for a vector of the infrequently used words (stopwords) or grams with features from a vector of the correlated words or grams from the frequently used dictionary when the features from a vector of the correlated words or grams meet a threshold value).
It would have been obvious before the effective filing date of the claimed invention to modify the method of Singh to provide the n-gram is given greater weight if the n-gram is frequently used in the document, less frequently used in other documents, as taught by Bai, in order to provide additional capabilities for more effectively analyzing customer behavior in order to provide useful client recommendations.

7.	Claim 20 rejected under 35 U.S.C. 103 as being unpatentable over Singh, Chang, and Bai in view of Wick et al. (2016/0350288).

Wick teaches the word embeddings model is configured to translate the n-gram into a 300-demensional numeric vector ([0022] – the word embedding is a language modeling and feature learning technique in natural language processing where words (n-gram) from the vocabulary are mapped (translate) to vectors of real numbers in a low dimensional space, relative to the vocabulary size, and word embeddings map word-types to dense, low dimensional vectors such as 300-demensional vectors of real numbers).
It would have been obvious before the effective filing date of the claimed invention to modify the method of Singh to provide the word embeddings model is configured to translate the n-gram into a 300-dimensional numeric vector, as taught by Wick, in order to provide additional capabilities for more effectively analyzing customer behavior in order to provide useful client recommendations.

8.	Claim 22 rejected under 35 U.S.C. 103 as being unpatentable over Singh, Chang, and Bai in view of De Sousa Webber (2013/0246322).
As to claim 22, Singh, Chang, and Bai do not explicitly discuss the method of claim 18, wherein the machine learning algorithm comprises a neural net classifier configured to produce contextual semantic values.
De Sousa Webber teaches the machine learning algorithm comprises a neural net classifier configured to produce contextual semantic values ([0037, 0088-0091] – a 
It would have been obvious before the effective filing date of the claimed invention to modify the method of Singh to provide the machine learning algorithm comprises a neural net classifier configured to produce contextual semantic values, as taught by De Sousa Webber, in order to provide additional capabilities for more effectively analyzing customer behavior in order to provide useful client recommendations
Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Rasmussen et al. (US Patent 7,239,959) teaches method and apparatus for customizing travel directions.
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quynh H. Nguyen whose telephone number is (571)272-7489.  The examiner can normally be reached on Monday-Friday 7AM-3PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any response to this action should be mailed to:

                        P.O. Box 1450
                        Alexandria, VA  22313-1450

Or faxed to:

                    (571) 273-8300, for formal communications intended for entry and for 
                          Informal or draft communications, please label “PROPOSED” or “DRAFT.”
                             
 Hand-delivered responses should be brought to: 

                         Customer Service Window 
                         Randolph Building 
                         401 Dulany Street 
                         Alexandria, VA 22314

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QUYNH H NGUYEN/Primary Examiner, Art Unit 2652